 GRAY LINE TOURS, INC.GrayLine Tours,Inc.andMagazine Drivers &ChauffeursLocalUnion 763,affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Indepen-dent.Case 19-CA-4608June 9, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSUpon a charge duly filed by Magazine Drivers &Chauffeurs Local Union 763 the General Counselfor the National Labor Relations Board, by the Act-ing RegionalDirector for Region 19, issued a com-plaint dated January 29, 1970, against Gray LineTours,Inc., allegingthat it has engaged in and isengagingin unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the NationalLaborRelationsAct, as amended. Copies of thecharge, complaint, and notice of hearing were dulyserved on the Respondent.The complaint alleges in substance that onDecember 2, 1969, the Board issued its certifica-tionthat the Union had been selected anddesignated as the exclusive collective-bargainingrepresentative for an appropriate unit of theRespondent's employees. The complaint further al-leges thatsinceDecember 5, 1969, and at all timesthereafter, the Respondent has refused, and con-tinues to refuse, to bargain collectively with theUnion as the duly certified representative of its em-ployees. In itsanswer, dated February 6, 1970, theRespondent admits in part and denies in part the al-legations of the complaint and presents an affirma-tive defense.On February 26, 1970, the General Counsel fileda motion for summary judgment with the Board al-leging that there are no materialissuesof fact andrequesting that the Board issue a decision andorder. Thereafter, on March 3, 1970, the Board is-sued an order transferring the proceeding to theBoard and notice to show cause. On March 19,1970, the Respondent's counsel, James Magee,filed his affidavit in support of Respondent's posi-tion on the motion for summary judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its'Case 19-RC-5196, not publishedin NLRB volumes'We have again examined the Decision and Direction of Election inCase 19-RC-5196,have made an independentreview ofthe record in the153powers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Rulings on the Motion for Summary JudgmentPursuant to a petition duly filed under Section9(c) of the Act by the Union seeking to representcertain employees of the Respondent, a hearing washeld on September 26, 1969. On October 8, 1969,the Acting Regional Director for Region 19 issueda Decision and Direction of Election' finding thefollowing unit of employees appropriate and direct-ing an electiontherein:All employees employed as dispatchers by theEmployer at its Seattle, Washington, place ofbusiness, excluding office clerical employees,guards, professional employees, and super-visors as defined by the Act.The Respondent's request for review of this Deci-sion was denied by telegraphic order of the Boardon November 4, 1969. On December 2, 1969, acertification of representative was issued to theUnion.On or about December 5, 1969, the Unionrequested the Respondent to bargain collectively.The Respondent refused. On December 31, 1969,the Union filed the charge upon which the com-plaint herein was predicated.Respondent'scounsel,James Magee, in his af-fidavit in support of Respondent's position con-tends that the ActingRegionalDirector erred innot finding that Respondent's dispatchers were su-pervisors and thus could not constitute an ap-propriate unit.Respondent seeks to relitigate the contentionprevioulsymade and rejected in the Acting Re-gionalDirector's decision in Case 19-RC-51962and in the Board's denial of Respondent's requestfor review of that decision. Since Respondent hasalready litigated this contention, it has not raisedany issue which is properly triable in this proceed-ing.'As all material issues have been previously de-cided by the Board, or admitted by Respondent'sanswer to the complaint, there are no mattersrequiringahearing.Accordingly, theGeneralCounsel's motion for summary judgment is granted.On the basis of the record before it, the Boardmakes the following:representationcase, and concludethattheActingRegionalDirector'sfindings were correct'E-ZDaviesChevrolet,161 NLRB 1380, enfd 395 F 2d 191 (C A 9)183 NLRB No. 22 154DECISIONSOF NATIONALLABOR RELATIONS BOARDFindings of Fact1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material hereinhas been, a Washington corporation with its prin-cipal office in Seattle, Washington, where it is em-gaged in the business of providing sightseeing andcharter bus service, boat charters, and chauffeuredlimousines. During the calendar year 1969, Respon-dent did a gross volume of business in excess of$400,000. Respondent is a wholly owned subsidiaryof American Transit Cdrporation, a Missouri cor-poration with its principal offices in St. Louis, Mis-souri,which exercises supervisory functions overRespondent. During the calendar year 1969, Amer-ican's gross volume of business exceeded $500,000.Respondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDMagazine Drivers & Chauffeurs Local Union763, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hel-pers of America, Independent, is, and at all timesmaterial herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees constitute a unit ap-propriate for collective bargaining within the mean-ing of Section 9(b) of the Act:All employees employed as dispatchers by theEmployer at its Seattle, Washington, place ofbusiness, excluding office clerical employees,guards, professional employees, and super-visors as defined by the Act.2.The certificationOn November 21, 1969, a majority of the em-ployees in said unit, in a secret ballot election con-ducted under the auspices of the Acting RegionalDirector for Region 19, designated the Union astheir representative for the purposes of collectivebargaining with the Respondent, and, on December2, 1969, the Acting Regional Director certified theUnion as the collective-bargaining representative ofthe employees in said unit and the Union continuesto be such representative.B.The Request To Bargain and Respondent'sRefusalCommencing on or about December 5, 1969,and continuing to date, the Union has requested,and is requesting, the Respondent to bargain collec-tivelywith the Union as the exclusive collective-bargaining representative of the employees in theabove-described unit. Since on or about December5, 1969, and continuing to date, the Respondenthas refused, and continues to refuse, to bargain col-lectively with the Union as exclusive collective-bar-gaining representative of all employees in said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in the ap-propriate unit described above, and that the Unionat all times sinceDecember 2, 1969, has been, andnow is, the exclusive collective-bargainingrepresentative of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act.We further find that the Respondent has, sinceDecember 5, 1969, refused to bargain collectivelywiththeUnion as the exclusive bargainingrepresentative of its employees in the appropriateunit.By such refusal the Respondent has engagedin and is engagingin unfair labor practices withinthe meaningof Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes'burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected representative for the period provided by GRAY LINE TOURS, INC.law, we shall construe the initialyear of certifica-tion as beginningon the datethe Respondent com-mences to bargain ingood faith with the Union asthe recognized bargaining representative in the ap-propriateunit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/bla LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A. 5), cert. denied 379 U.S. 817;Burnett Con-structionCompany,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Gray Line Tours, Inc., is an employerengagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.Magazine Drivers & Chauffeurs Local Union763, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hel-pers of America, Independent, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The followingunit is anappropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act:All employees employed as dispatchers by theEmployer at its Seattle, Washington, place ofbusiness, excluding office clerical employees,guards,professional employees, and super-visors as defined by the Act.4.Since December 2, 1969, the Union has beenthe exclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.5.By refusing on or about December 5, 1969,and at all times thereafter, to bargain collectivelywith the Union as the exclusive bargainingrepresentative of all employees in the appropriateunit, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise/of the rightsguaranteed them in Section 7 of the Act and hasthereby engaged in, and is engaging in, unfair laborpractices withinthe meaningof Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning ofSection 2(6) and (7) of the Act.ORDER155Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Gray Line Tours, Inc., Seattle, Washington,its officers,agents, successors,and assigns, shall.1.Cease and desist from:(a)Refusingto bargain collectively concerningrates of pay,wages,hours, and other terms andconditions of employment with Magazine Drivers &Chauffeurs Local Union 763, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Indepen-dent,astheexclusivecollective-bargainingrepresentative of its employees in the following ap-propriate unit:All employees employed as dispatchers by theEmployer at its Seattle, Washington, place ofbusiness,excluding office clerical employees,guards, professional employees, and supervisorsas defined by the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed to them by Section 7of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b)Post at its place of business in Seattle,Washington, copies of the attached notice marked"Appendix".4 Copies of said notice, on forms pro-vided by the Acting Regional Director for Region19,afterbeingduly signed by Respondent'srepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced,or covered by any other material.(c)Notify the Acting Regional Director for Re-gion 19, in writing, within 10 days from the date ofthisOrder, what steps Respondent has taken tocomply herewith.4 In the event that thisOrder isenforced by a Judgment of a UnitedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anStates Courtof Appeals,the words in the notice reading"Postedby OrderOrder of the National LaborRelations Boardof the NationalLaborRelations Board"shall be changed to read"Posted 156DECISIONSOF NATIONALAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withMagazine Drivers & Chauffeurs Local Union 763,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Independent,as the exclusive represen-tativeof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce our employees in theexercise of the rights guaranteed them by Section7 of the National Labor Relations Act.WE WILL,upon request,bargain with the above-named Union as the exclusive representative of allour employees in the bargaining unit describedbelow with respect to rates of pay,wages, hours,and other terms and conditions of employment, and,if an understanding is reached,embody such under-standing in a signed agreement.LABOR RELATIONS BOARDThe bargaining unit is:All employees employed as dispatchers by theEmployer at its Seattle,Washington, placeof business.excluding office clerical em-ployees,guards,professional employees, andsupervisors as defined by the Act.GRAY LINE TOURS, INC.(Employer)Datedby(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,10thFloor,Republic Building,1511 Third Avenue,Seattle,Washington 98101,Telephone 206-583-4532.